Exhibit 10.5




Convertible Promissory Note




Date:

April 2, 2010

Principal Amount:

US$50,000




FOR VALUE RECEIVED Rival Technologies Inc. (herein called “Rival) hereby
promises to pay to Epsom Investment Services NV (herein called “Epsom”). the
principal sum of US$50,000.00 with interest thereon of ten percent (10%) per
annum calculated annually.  Principal and interest are due and will be paid ON
DEMAND.

Notice of demand or presentment for payment are hereby waived.   Rival may repay
the principal and interest at any time without penalty.  

Epsom may, at any time during the term hereof, choose to convert any or all of
the principal and interest outstanding to common stock in Rival by providing
written notice of conversion to its principal office in Henderson, Nevada (by
fax or letter).   The conversion price shall be the closing market value of
Rival stock on the last trading day prior to the date Epsom provides Rival with
notice.




Rival Technologies Inc.

[exh105epsomnote001.jpg] [exh105epsomnote001.jpg]

Per: Douglas B. Thomas, CEO






